DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     O'RIELLY NATHANIEL HENRY, as Personal Representative of
              the Estate of KATHLEEN MAY HENRY,
                             Appellant,

                                     v.

                            HECTOR HENRY,
                               Appellee.

                               No. 4D20-1594

                           [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE18-
013433.

   Morton Antman of Morton Antman, P.A., Fort Lauderdale, for appellant.

   William A. Treco of Tepps Treco, Plantation, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.